Citation Nr: 9919432	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  90-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a chronic 
lumbosacral strain, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1972 to October 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1989 
by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  In the decision, the RO 
denied service connection for a postoperative herniated 
nucleus pulposus, and denied an increased rating for a 
chronic lumbosacral strain.  In March 1991, the Board issued 
a decision which confirmed the denial of the veteran's 
claims.

Subsequently, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1993, the Secretary of the Department of Veterans Affairs 
(Secretary) and the veteran's representative filed a joint 
motion for remand.  The Court granted that motion in an order 
dated in June 1993, and the case was returned to the Board 
for readjudication.  In December 1993, the Board remanded the 
case to the RO for further development, to include obtaining 
Social Security Administration records and affording the 
veteran a disability evaluation examination.  In a decision 
of March 1997, the RO denied a claim for a total disability 
rating based on individual unemployability due to a service-
connected disability.  That issue was also appealed.  

In a decision of June 1998, the Board denied service 
connection for a herniated nucleus pulposus.  The Board also 
remanded the claims for an increased rating for a chronic 
lumbosacral strain and entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability.  The requested development has been 
completed, and the case is now before the Board for further 
appellate review.



FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The chronic lumbosacral strain is productive of severe 
limitation of motion, but is not productive of pronounced 
intervertebral disc syndrome.

3.  The veteran's only service-connected disability is a 
chronic lumbosacral strain, rated as 40 percent disabling. 

4.  The veteran has completed an eighth grade education, and 
has occupational experience as a funeral home worker, a 
construction worker, a truck driver, and as an equipment 
operator.

5.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for chronic 
lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
Records from the Social Security Administration have also 
been obtained.  The veteran has been afforded disability 
evaluation examinations.  He has declined the opportunity to 
have a personal hearing in connection with the current 
appeal.  The Board does not know of any additional relevant 
evidence which is available.  The Board notes that the 
veteran's representative has requested that the case be 
referred for an opinion by an independent medical expert.  
The Board finds, however, that such an opinion is not 
required because the case does not involve an issue of 
medical complexity or controversy.  See 38 C.F.R. § 3.328 
(1998).  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Increased Rating For A Chronic 
Lumbosacral Strain, Currently Rated As 10 Percent Disabling.

The Board has considered the entire history of his service-
connected back strain, as well as the history of his 
nonservice-connected disabilities.  The veteran's service 
medical records include a record dated in March 1973 which 
shows that the veteran reported having constant low back pain 
for twelve years.  He said that he wore a brace which 
questionably helped.  He also said that he took Darvon at one 
time which questionably helped.  On examination, he 
reportedly had pain down the back of both legs on straight 
leg raising.  An x-ray was interpreted as showing minimal 
subluxation at L4-L5 of questionable significance.  A brace 
and medications were prescribed.  

A report of medical history given by the veteran in August 
1973 for the purpose of his discharge shows that he denied 
having a history of recurrent back pain.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the spine was normal.  A subsequent 
service medical record dated in October 1973 shows that the 
veteran had low back pains.  He said that he had worn a back 
brace in the past but did not have it with him.  Robaxin 
reportedly did not help.  A physical profile record dated in 
October 1973 shows that the veteran's assignments were 
restricted due to a lumbar strain (bad back). 

The veteran was separated from service later in October 1973.  
The discharge was not for medical purposes.  Subsequently, in 
November 1973, the veteran filed a claim for disability 
compensation for a back condition.  He was afforded an 
orthopedic examination by the VA in January 1974.  The report 
from that examination shows that the veteran gave a history 
of lifting numerous heavy objects in service and developing a 
gradual onset of lower mid-back pain.  He said that on 
examination and x-rays no definite abnormalities were found, 
and that he had been told that he had a lumbar strain and had 
been returned to duty.  He said that he continued to have 
trouble and eventually in October 1972 he was told that x-
rays showed that a vertebra was out of place.  He said that 
he was put on light duty and was on light duty at the time of 
discharge.  The veteran said that his present complaint at 
the time of the examination was of having low mid-back pain 
most of the time.  There had never been any radiation of pain 
and he had never been forced to bed with the back pain.  He 
said that any type of activity, including his work of driving 
a road grader, aggravated the pain.  He also said that by the 
end of a day he had rather severe low back pain, and that he 
often had to sleep on the floor at night to obtain relief.  

On examination, the veteran's standing posture was normal.  
With the knees stiff, the veteran could bend forward bringing 
his hands to the floor.  He could do heel and toe walking 
satisfactorily.  Palpation of the spine revealed no bony 
abnormality.  There was no paraspinous muscle spasm.  
Straight leg raising was normal to 80 degrees bilaterally.  
The sciatic notches were not tender.  Patellar and Achilles 
reflexes were present and equal.  The impression was (1) 
chronic lumbosacral strain, minimal disability; and (2) bony 
abnormality, lower spine, by history.  Review of x-rays 
reportedly showed L4 displaced slightly forward on L5.  There 
was also spina bifida occulta.  Subsequently, in a decision 
of February 1974, the RO granted service connection for a 
chronic lumbosacral strain and assigned a noncompensable 
disability rating.  

VA and private medical treatment records dated from December 
1978 through September 1979 show that the veteran was treated 
on multiple occasions for ankle pain.  The records do not, 
however, reflect any complaints pertaining to the spine.  

In June 1979, the veteran filed a claim for nonservice-
connected disability pension. In his claim form, he reported 
that he had to quit his last job as a result of a fractured 
right ankle.  He did not mention his service-connected back 
disorder in that claim.  The pension claim was denied by the 
RO in decisions of August and November 1979.  In September 
1980, the veteran requested that his claim for pension be 
reopened.  The RO subsequently obtained VA medical treatment 
records including a VA hospital discharge summary dated in 
February 1980.  The summary showed that the veteran reported 
having abdominal pain, but following evaluation it was felt 
that the complaints were supratentorial in nature in light of 
the lack of objective evidence of disease.  It was noted that 
he could return to work immediately.  A VA mental health 
consultation record dated in September 1980 shows that the 
veteran reported multiple physical complaints and an unstable 
employment history.  Following mental evaluation, the 
diagnosis was passive-aggressive personality disorder with 
hysterical and depressive features.  A VA vocational 
rehabilitation record dated in September 1980 shows that the 
veteran reported that he had been unemployed for two months.  
During the interview he was extremely quiet.  He expressed a 
vast array of somatic complaints.  He reportedly appeared to 
be questionably motivated.  The RO again denied the claim for 
pension in a decision of December 1980.

In July 1986, the veteran requested increased compensation 
for his service-connected disability.  He submitted a medical 
report dated in March 1986 which is on a form from the 
Louisiana Department of Veterans Affairs.  The report shows 
that the veteran had a history of sustaining an injury to his 
low back in November 1985 while carrying a board.  The RO 
denied that claim in a decision of August 1986.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
was held in April 1987.  The veteran said that he had always 
had trouble with his back since his separation from service.  
He also recounted an incident in November 1985 when he was 
carrying a board while working on a construction site and he 
was jerked when the person carrying the other end of the 
board dropped it.  In a decision of April 1987, the RO again 
confirmed the previously assigned rating for the service-
connected lumbosacral strain, and concluded that the 
veteran's current back condition was due to an intercurrent 
injury.  

In July 1987, the Board remanded the veteran's claim for an 
increased (compensable) rating for his lumbosacral strain.  
The veteran was afforded an orthopedic examination by the VA 
in September 1987.  The report shows that the diagnosis was 
"By history only, chronic and now constant, nonradiating low 
back pain, original back strain 1973, repeated injuries while 
working 11-85 and again last week; a slight limitation of 
lumbar flexion, limited by pain production, with no clinical 
evidence at today's examination of any nerve root pressure of 
disc origin; impression is chronic muscle and ligament 
strain, and x-rays are ordered."  X-rays were subsequently 
interpreted as showing moderate degenerative changes at the 
L5/S1 posterior facet joints.  Subsequently, in a decision of 
February 1988, the Board found that the veteran's limitation 
of flexion with pain on motion could not be dissociated from 
his service-connected lumbosacral strain.  Accordingly, the 
Board increased the rating for that disorder from 
noncompensable to 10 percent.  

In April 1988, the veteran submitted medical records from the 
Glenwood Regional Medical Center dated in March 1988.  A 
history and physical examination report from the Glenwood 
Regional Medical Center dated in March 1988 shows that the 
veteran was admitted for surgery.  On examination, the 
veteran complained of tenderness to palpation over the 
lumbosacral area, right greater than left.  On motor 
examination, the veteran had various responses on evaluation 
of the right lower extremity, but the examiner could not 
document paresis.  The veteran's deep tendon reflexes 
appeared physiologic with respect to knee and ankle jerks.  
Sensory evaluation was intact to vibration, however, pinprick 
was remarkably diminished over the dorsal aspect of the right 
big toe and adjacent toe, over the dorsal medial aspect of 
the right foot, and over the medial aspect of the right calf.  
Straight leg raising was positive on the right at 45 degrees 
with pain in the right low back, right hip and also some pain 
in the groin.  Left straight leg raising was negative to 90 
degrees. The impression was right L3 disc pathology with 
probable L4 disc pathology associated with right lower 
extremity radiculopathy.  An operative report also dated in 
March 1988 shows that the veteran underwent (1) a partial 
hemilaminectomy on the right at L3 and at L4; (2) removal of 
herniated nucleus pulposus at L3 and at L4; and (3) 
foraminotomies on the right at L3 and at L4.  The diagnosis 
was herniated nucleus pulposus on the right at L3 and L4.

Subsequently, in a decision of June 1988, the RO confirmed 
the 10 percent rating for the service-connected lumbosacral 
strain, and denied service connection for a postoperative 
herniated nucleus pulposus on the basis that it was due to an 
intercurrent on the job injury and was not related to service 
or to a service-connected disability.  The veteran filed a 
notice of disagreement with that decision in July 1988.  The 
RO issued a statement of the case addressing both issues 
later that month.  However, the veteran did not perfect an 
appeal.  

In April 1989, the veteran submitted a written statement in 
which he said that he wanted to reopen his claim for service-
connected disability benefits.  He enclosed a copy of a 
hospital discharge summary from the HCA North Monroe Hospital 
dated in March 1989.  The report shows that the final 
diagnoses were (1) severe low back pain; and (2) MRI scan 
suggesting bulging lumbar discs, L3, 4, and 5.  

A physical abilities evaluation report from Dr. Rangaraj 
dated in March 1989 shows that the veteran had an accident in 
August 1987, and was limited to doing light work for two to 
four hours per day.  It was stated that the duration of the 
limitation was indefinite, but that he would try to gradually 
increase his work.  

In August 1989, the veteran submitted a set of 
interrogatories from an administrative law judge which had 
been answered by a Ed Coleman, M.D.  The questions and 
answers pertained to the severity of the veteran's back 
problems.  For example, it was stated that the veteran should 
not lift more than 10 pounds.  

Subsequently, in a rating decision of September 1989, the RO 
confirmed the 10 percent rating for the veteran's service-
connected lumbosacral strain.  The RO also confirmed the 
denial of service connection for a herniated nucleus 
pulposus.  The current appeal arises from that rating action.  

Additional evidence which has been added to the claims file 
since then including records obtained through the Social 
Security Administration such as a VA outpatient medical 
treatment record dated in March 1982 which shows that the 
veteran reported having recurrent low back pain without 
radiation.  This was aggravated by bending or lifting.  A 
cursory physical examination was essentially negative.  There 
was mild tenderness over the lumbosacral spine.  The 
diagnosis was chronic LS strain.  An x-ray was interpreted as 
showing minimal degenerative changes.  Medications were 
prescribed, and the veteran was referred to the orthopedic 
clinic.  A medical record dated later in March 1982 shows 
that the veteran was doing well with aspirin.  

A VA medical record dated in April 1982 shows that the 
veteran requested to be hospitalized because of his nerves.  
He also reported a complaint of having low back pain which he 
felt in his hips and also in his ankles.  He gave a history 
of injuring his back in service when he was carrying a locker 
with another man who let it fall.  He said that he had 
experienced low back pain since then.  Following examination, 
the examiner stated that "This is an essentially negative 
physical examination in a man who gives a history of low back 
pain, secondary, by history, to injury in 1972 or 1973."  A 
VA orthopedic clinic record dated in December 1982 shows that 
the veteran was treated for chronic mild low back pain. 

The report of an orthopedic examination conducted in June 
1983 by Daniel Kingsley, M.D., for the purpose of a 
disability determination shows that the veteran had a history 
of low back pains which were persistent.  He reportedly had 
seen a chiropractor the prior year who told him that a joint 
was out of place in his lower back.  He also gave a history 
of having problems with ankle injuries.  On examination, the 
spine bent well in all directions.  On pressure, the veteran 
complained of pain over the L5 and S1 spaces.  However, the 
pains were quite mild. An x-ray of the spine was interpreted 
as showing a slight tropism of the facets between L5 and S1.  
There was also a small Schmorl's node of L5.  The pertinent 
diagnosis was no objective evidence of disability in the left 
ankle or in the lumbosacral spine. 

A record from an orthopedic clinic dated in March 1984 shows 
that the veteran was referred for a disability determination 
examination.  He stated that he had pain due to a right ankle 
disorder and a right shoulder disorder.  Following 
examination, the examiner was not quite sure why the veteran 
was continuing to have pain, and indicated that he thought 
that there were definite functional overlay problems.  The 
report does not contain any complaints pertaining to the 
veteran's back.  

A workman's compensation report dated in November 1987 shows 
that the veteran sustained a back injury in August 1987 when 
lifting an air conditioner.  The diagnoses were low back 
strain and herniated L5 intervertebral disc.  It was also 
noted that there was an x-ray diagnosis of right lateral disc 
protrusion at L3-4.  

A report of medical history and physical examination dated in 
October 1988 from Madura J. Rangaraj, M.D., shows that the 
veteran had a history of having low back pain in 1972 when he 
was lifting a lot of heavy equipment.  He reportedly did 
reasonably well until 1986 when he was working for a 
construction company and got hurt.  He was on worker's 
compensation for a couple of months at that time.  He seemed 
to get better, but then injured his back once more in August 
1987 while trying to lift some garbage cans.  He was found to 
have bulging discs, and underwent surgery in April 1988.  He 
said that he had continued to have fairly significant 
symptoms since surgery with marked pain in the lower back 
when attempting to do anything.  On musculoskeletal 
examination, there were no persistent paresthesias or 
weakness in the lower extremities, though he gave a history 
of having experienced right leg weakness shortly after his 
most recent injury.  The lower back had marked tenderness and 
limitation of movement.  Neurological examination was grossly 
normal.  Following examination, the diagnosis was post-
traumatic and postoperative low back pain.  

A medical record from the HCA North Monroe Hospital dated in 
March 1989 shows that the veteran reportedly had fairly 
excruciating lower back pain with occasional radiation down 
both lower extremities.  There was no paresthesia in the 
lower extremities and no sphincter incontinence.  
Musculoskeletal examination revealed marked limitation of 
motion of the lumbar spine with a significant increase in 
pain on attempting to flex the hips.  The examiner was unable 
to test lower extremity strength due to the severe low back 
pain, but reflexes were physiologic.  The impression was 
severe low back pain.  Possible recurrent lumbar disc versus 
severe fibromyalgia.  He was placed on bedrest and 
intravenous medications.  

A medical record dated in April 1989 from the Saint Francis 
Medical center shows that the veteran was admitted for one 
day with a chief complaint of low back pain.  A lumbar 
myelogram and a CT scan were performed.  The radiological 
impression was mild bulges of L3 and L4 discs without frank 
rupture of herniation identified.  Following the studies, the 
veteran was anxious to go home.  He refused a work hardening 
therapy program.  The examiner concluded that he did not find 
any evidence of surgical pathology.  The final diagnosis was 
chronic low back pain.  A physical examination report dated 
in June 1989 from the St. Francis Medical Center shows that 
the veteran's back was not tender to percussion.  He did 
complain of having some discomfort in the lumbosacral area, 
right greater than the left.  There was a well-healed 
surgical scar at the midline of the lumbar and lumbosacral 
area.  Neurological examination revealed that the deep tendon 
reflexes at the knee jerk and ankle jerk were physiologic.  
On sensory evaluation, sensation to vibration and pinprick 
were intact.  On straight leg raising of the right leg, the 
veteran had pain in the midline of the low back and right low 
back at 75 degrees.  Left straight leg raising was negative 
to 90 degrees.  No evidence of paresis was noted.  The 
impression was (1) low back syndrome, etiology undetermined; 
and (2) history of previous lumbar surgery.  

In addition to the records obtained from the Social Security 
Administration, additional evidence was also obtained from 
several other sources.  A discharge summary from the 
Cauldwell Memorial Hospital dated in November 1993 shows that 
the veteran was admitted for complaints of pain in his lower 
back and down into the sciatic distribution bilaterally.  He 
was placed on muscle relaxants and pain medications.  He 
eventually required small amounts of traction to resolve 
muscle spasm.  He got good relief from his pain.  The 
diagnosis was lumbar disc syndrome with sciatica. 

The veteran was afforded an orthopedic examination by a fee 
basis examiner in July 1994.  The report shows that the 
veteran gave a history of having back pain since injuring his 
back in service while carrying a locker up some stairs.  He 
said that this was treated conservatively over the years and 
that, in 1988, he underwent surgery.  Following examination, 
the diagnoses were (1) post laminectomy syndrome; (2) some 
signs of spinal stenosis with neurogenic claudication; and 
(3) some degree of anxiety over a particular situation.  

The veteran was also afforded a spinal cord examination by 
the VA in July 1994. The report shows that he said that he 
had back pain which had not been relieved even after surgery.  
Following examination, the diagnosis was that the veteran had 
status post lumbar back surgery and history of lower back 
pain as well as lower extremities pain.  Neurological 
examination was remarkable for bilateral minimal to mild 
lower extremity weakness.  

The report of an examination conducted in November 1994 by R. 
Dale Bernauer, M.D., a fee basis examiner, shows that the 
veteran gave a history of injuring his back in service and 
subsequently receiving a profile and being discharged.  He 
reported that he continued to have back pain, and that he 
wore a brace with no improvement.  He had a laminectomy in 
1988.  The examiner noted that examination of the veteran was 
difficult as he refused to bend in any direction.  However, 
he was able to sit on the table with his hips bent at 90 
degrees with no problem.  The examiner concluded that the 
veteran had a 10 percent permanent disability to his back.  
He reportedly did not have any signs of a herniated disk at 
the time of the examination.  The examiner concluded that the 
veteran should not lift more than 25 pounds, should not 
stoop, crawl or climb on a repetitive basis, but that he 
should be able to work within those restrictions.  The 
examiner also stated that he thought that there was a large 
functional component present.  

VA medical treatment records dated in 1995 and 1996 show that 
the veteran was seen on several occasions for treatment of 
back pain.  For example, a rehabilitation medicine 
consultation report dated in May 1995 shows that the veteran 
had a history of low back pain.  On examination, he was 
ambulatory with a walking cane.  There was no apparent muscle 
atrophy or significant weakness.  Flexion was limited to 40 
degrees.  Straight leg raising was to 75 degrees bilaterally.  
Medications were prescribed.  

A September 1995 housebound examination report filled out by 
a VA physician indicates that the veteran was not able to 
drive a car.  He was able to walk to the bathroom, and to 
travel with comfort aids.  He was able to care for the needs 
of nature and feed himself.  He reportedly could not dress 
himself, and it was indicated that his wife put on his shoes.  
He could get out of bed, but could not remain out of bed all 
day.  He could get out doors and used crutches and a 
wheelchair.  He could not take exercise.  He was brought in 
to the examination by his wife.  The diagnosis was chronic 
low back pain status post surgery lower discs.  

A VA record dated in January 1996 shows that the veteran 
stated that he continued to have chronic back pain and his 
right leg was painful.  He said that he had difficulty 
walking and sleeping.  He said that his medication was less 
effective for pain relief.  On examination, he was alert and 
oriented and was in a wheel chair.  The assessment was back 
pain status post disc surgery in 1988.  The plan was to 
continue the present management with no change.  

The report of an examination of the veteran's spine conducted 
by the VA in November 1996 shows that the veteran gave a 
history of injuring his back in service while carrying a 
locker.  He said that since then he had worked at many jobs 
including driving a truck, doing construction work, and 
working in an oil field.  He also reported that in 1985 he 
was carrying some 18 foot long boards with another man when 
the other man fell and the boards jerked the veteran's back.  
Then, in 1987, he picked up an air conditioning frame and 
injured his lower back.  In March 1988, he underwent a lumbar 
laminectomy and two disks were removed.  He continued to 
complain of pain after surgery.  Several myelograms had been 
performed.  They revealed a bulging disk, but no surgical 
lesion.  The veteran said that he continued to have pain in 
his lower back with radiation into his buttocks.  He also had 
some pain on the medial aspect of the left thigh.  He said 
that on occasion the right lower extremity felt weak and gave 
out.  

On physical examination, the veteran was well developed and 
well nourished with normal musculature.  He came to the 
examination in a wheelchair, but could actually walk quite 
well, including heel and toe walking.  The veteran stood 
erect without pelvic obliquity or scoliosis.  He had a well 
healed lumbar incision.  The range of motion for the lumbar 
spine was flexion to 40 degrees, extension to 30 degrees, and 
right and left lateral bending to 15 degrees.  Axial 
compression caused low back pain.  Simulated rotation which 
did not involve any movement of the back also caused pain.  
In a sitting position, he did not complain of low back pain 
on straight leg raising.  In the supine position, he 
complained of low back pain at 10 degrees on both sides.  The 
examiner stated that these responses to the examination were 
anatomically inconsistent.  The veteran also complained of 
tenderness at the L4-5 level.  The hips had painless 
rotation.  Neurological examination revealed that the deep 
tendon reflexes were active and equal bilaterally.  The 
veteran could walk on his heels and toes with no difficulty.  
The examiner could detect no motor weakness or sensory 
deficit.  There was also no evidence of atrophy.  The calves 
were equal in circumference.  

The impression was (1) status post two level laminectomy and 
diskectomy; and (2) degenerative disk disease, lumbar spine.  
The examiner commented that, 

The patient performed numerous jobs 
between 1973 and 1988 which involved 
heavy physical labor.  His degenerative 
disc disease was not due to the accident 
in 1973.  The ruptured disks which 
required surgery were related to the 
degenerative disc disease but not the 
accident in 1973.  

A VA record dated in May 1997 shows that the veteran stated 
that his back pain was getting worse.  The assessment was 
chronic back pain.  His dose of valium was increased. A VA 
medical record dated in November 1997 shows that the veteran 
had a history of chronic low back pain.  He reported that he 
had right hip and leg pain.  He was in a wheelchair.  The 
assessment was chronic back pain.  The plan was to continue 
conservative management.  A handicap certificate was filled 
out.  The veteran was advised to continue taking nonsteroidal 
antiinflammatories, valium, and muscle relaxants.  

A VA rehabilitation medicine consultation report dated in 
December 1997 shows that the veteran requested therapy to 
improve the strength in his right hip and leg.  He said that 
he had chronic low back pain and right leg weakness that had 
been exacerbated.  On examination, he was able to walk with 
or without a cane.  There was no muscle atrophy.  The left 
lower extremity was 5/5, and the right lower extremity was 4-
/5.  The impression was chronic low back pain, status post 
lumbar laminectomy, mild weakness of right lower extremity 
secondary to disuse.  The veteran was referred for a physical 
therapy program and was discouraged from using a wheelchair.  
A VA physical therapy consultation report dated in December 
1997 shows that the veteran reported complaints of chronic 
low back pain and lower extremity mild weakness.  The veteran 
was given a course of exercises to do at home.  He reportedly 
was not willing to return on an outpatient basis due to the 
distance.  

In a decision of June 1998, after reviewing all of the 
evidence of record, the Board found that it was insufficient 
to support a well-grounded claim for service connection for a 
herniated nucleus pulposus, L3-4, right.  The Board also 
remanded the claim for an increased rating for the service-
connected chronic lumbosacral strain in order to obtain 
additional development of evidence to include a medical 
examination to determine which symptoms were due to the 
service-connected lumbosacral strain as opposed to the 
nonservice-connected herniated nucleus pulposus.  

The additional evidence pertaining the veteran's current 
medical status which was obtained as a result of the remand 
includes an undated VA record which shows that the veteran 
had a history of an old injury, and was status post surgery 
on the back.  He was seen for a follow-up, and was described 
as doing "reasonably well."  The assessment was chronic 
back pain status post trauma status post surgery.  His dosage 
of valium was increased, and he was referred to a pain 
management clinic.  A VA record dated in May 1998 shows that 
the veteran did not attend the pain management clinic and 
continued to have chronic back pain.  He was encouraged to 
take safety measures to prevent falls, and was given a 
handout on how to reorder his medications. 

The report of an examination of the veteran's spine conducted 
by the VA in August 1998 shows that the veteran reported that 
he had pain, weakness and stiffness.  He said that on a scale 
of 1 to 10, the pain was at nine all of the time.  He said 
that his medications included diazepam, methocarbamol, muscle 
relaxant, doxepin, and Fioricet.  He reported that 
precipitating factors included sitting down.  Standing 
sometimes helped relieve the pain.  He reportedly could walk 
only half a mile.  He said that he used a wheelchair and a 
cane.  He also said that he sustained an injury to the back 
in 1973 while carrying heavy equipment upstairs.  He had a 
lumbar laminectomy in 1988, but it did not give improvement.  
He had not done any work since that time.  

On physical examination, there was an 11 centimeter scar that 
was healed well.  Forward flexion was to 20 degrees and was 
painful.  Backward extension was to zero degrees.  Right and 
left lateral flexion were to 20 degrees.  Rotation could not 
be done.  The veteran had pain with all movement.  There were 
no postural abnormalities.  The musculature of the back was 
normal with no atrophy.  An x-ray was interpreted as showing 
that the lumbar spine had mild scoliosis with convexity 
deviated to the left, mild degenerative changes with lateral 
and anterior lipping, posterior displacement of L4 with 
respect to L5, and narrowing of the disk space at the level 
of L5-S1.  The impression was mild degenerative changes, and 
retrolisthesis of L4 with respect to L5.  The examiner 
concluded that he was unable to distinguish between the 
symptoms from the service-connected muscle strain and the 
nonservice-connected disc disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998), a noncompensable rating is warranted where 
a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

In light of the recent opinion by the VA examiner that the 
symptoms of the veteran's service-connected back strain 
cannot be distinguished from the manifestations of his 
nonservice-connected disc disease, the Board will resolve all 
reasonable doubt in favor of the veteran and will assume that 
all impairment of the veteran's back is attributable to the 
service-connected disorder.  After considering all of the 
evidence of record, the Board finds that the lumbosacral 
strain is productive of severe limitation of motion.  In this 
regard, the Board notes that the most recent examination by 
the VA in August 1998 reflected forward flexion of only 20 
degrees, no backward extension, no rotation and limited 
lateral flexion.  Further, the motion was accompanied by pain 
with all movement.  Accordingly, the Board concludes that the 
criteria for a 40 percent rating for chronic lumbosacral 
strain are met.

The Board further finds, however, that the evidence does not 
demonstrate that the chronic back strain is productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
On the contrary, the examinations have shown normal or mild 
neurological findings.  For example, neurological examination 
by the VA in November 1996 revealed that the deep tendon 
reflexes were active and equal bilaterally.  The veteran 
could walk on his heels and toes with no difficulty.  The 
examiner could detect no motor weakness or sensory deficit.  
There was also no evidence of atrophy.  The calves were equal 
in circumference.  The Board also notes that the veteran's 
contention that he requires a wheelchair due to weakness is 
contradicted by the examination report showing that he could 
actually walk quite well.  Thus, pronounced intervertebral 
disc syndrome is not demonstrated.  Accordingly, the criteria 
for a rating higher than 40 percent are not met.  In reaching 
this conclusion, the Board notes that the veteran has not 
presented any testimony in connection with his current 
appeal.  Although he testified in April 1987 in connection 
with a previous claim for an increased rating, that testimony 
was considered by the Board in a previous decision of 
February 1988, and does not provide a basis for assigning an 
increased rating in connection with the veteran's current 
claim.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected lumbosacral strain has 
necessitated frequent periods of hospitalization.  With 
respect to the veteran's contention that he is unemployable 
due to this disability, the Board finds for reasons explained 
below in the section of this decision addressing the claim 
for unemployability benefits, that the service-connected 
disability has not resulted in marked interference with 
employment.  Therefore, the Board finds that the veteran has 
not demonstrated such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

II.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability Due To A Service-Connected 
Disability.

The veteran also contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected back strain prevents him 
from working.  The veteran's claim for increased compensation 
based on unemployability which he submitted in June 1992 
shows that his previous employment was as a worker for a 
waste management company, as a construction worker, and 
operating a gin.  He reported that he became too disabled to 
work in August 1987, and he indicated that he did not receive 
or expect to receive disability retirement benefits or 
worker's compensation benefits.  He also indicated that he 
had two years of a high school education.  The Board notes 
that a written statement from the waste management company 
which previously employed the veteran shows that he received 
a lump sum payment in April 1991 after becoming disabled and 
leaving employment in August 1987.

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The Board notes initially that the veteran's only service 
connected disability is a chronic lumbosacral strain, rated 
as 40 percent disabling.  Thus, his service-connected rating 
does not meet the percentage criteria of 38 C.F.R. § 4.16(a) 
(1998).  

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1998).  The Board notes, however, that there is no evidence 
that the service-connected disability renders the veteran 
unable to work.  Although the veteran has presented evidence 
from the Social Security Administration which shows that in 
December 1989 he was found to be disabled as of August 1987, 
the Board notes that the treatment records which were 
forwarded to the VA by the Social Security Administration 
reflected treatment not only for a back disorder but also for 
nonservice-connected disabilities such as an ankle disorder 
and a psychiatric disorder.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14 (1998).  The Board further 
notes that a record from the Social Security Administration 
dated in April 1993 shows that the veteran's disability 
payments were terminated effective February 1992.  

Moreover, the report of a fee basis orthopedic examination 
which was conducted for the VA in November 1994 shows that 
the examiner concluded that although the veteran was limited 
to lifting no more than 25 pounds and should not stoop, 
crawl, or climb on a repetitive basis, he nevertheless should 
be able to work within those restrictions.  

As noted in the report of an examination of the veteran's 
spine conducted by the VA in November 1996, the veteran was 
able to work numerous jobs between 1973 and 1988 which 
involved heavy physical labor.  The Board notes that it was 
not until after he sustained his nonservice-connected 
herniated nucleus pulposus that he stopped working.  

The report of a social and industrial survey conducted by the 
VA in September 1998 shows that the veteran was service-
connected for limited motion in the lumbar spine rated [at 
that time] as 10 percent disabling.  He had an 8th grade 
education.  He had service in the Army from July 1972 until 
October 1973.  He worked with field wire (electrical power 
lines).  He reported that he had never been employed for any 
length of time due to his back injury.  He said that he 
picked up odd jobs every two or three weeks until his back 
would hurt him and prevent him from returning to work.  He 
said that in 1985, while working for a construction company, 
he re-injured his back while carrying a board.  He said that 
his most recent employment was driving a truck for a waste 
management company.  He said that he did this until August 
1987 when he began to have severe back problems.  He also 
reported having worked for a police department as an 
equipment operator for 10 or 11 months.  He also reported 
working on and off in oil fields.  He further reported 
working for funeral homes.  He said that he had applied for 
worker's compensation, and had received surgery on his back.  
The veteran stated that he still had a bulging disc in spite 
of his previous surgery, and he complained of having 
limitations in his daily activities due to pain and weakness 
in his right hip and down both legs.  With regard to leisure 
activities, the veteran said that he spent a typical day 
confined inside his house.  He said that he could not go out 
and visit anyone due to constant back pain.  He said that 
sitting on the floor with his back braced against the couch 
provided some relief.  He said that his wife waited on him 
and helped him with bathing and dressing.  During the 
interview, the veteran was alert, oriented, and cooperative.  
He was neatly dressed and was ambulatory per wheelchair.  He 
came alone to the interview.  He drove himself to the 
examination.  He appeared to be very focused on his physical 
limitations which led him to be depressed and disheartened.  
He felt that he had never been properly compensated for his 
injury in the Army.  He had a history of noncompliance with 
ongoing treatment.  The interviewer assigned a Global 
Assessment of Functioning of 50, reflecting serious 
impairment in social and occupational functioning.  The 
examiner did not, however, indicate that the veteran was 
unemployable.  

The veteran's representative has cited Fluharty v. Derwinski, 
2 Vet. App. 409 (1992) in support of the veteran's claim.  
The Board notes that the Court did not mandate the award of 
benefits in that case, but instead the Court remanded a claim 
for unemployability benefits back to the Board for 
readjudication.  Furthermore, the Board finds that the 
present case has a number of significant differences with 
respect to Fluharty.  Initially, the Board notes that the 
veteran in Fluharty was service-connected for multiple 
disabilities, including residuals of a right ankle fracture 
with ankylosis, rated as 40 percent disabling; and a lumbar 
strain rated as 40 percent disabling, with a total service-
connected disability rating of 70 percent.  He also received 
special monthly compensation for loss of use of a creative 
organ.  The veteran in the present case, however, is only 
service-connected for a lumbar strain rated as 40 percent 
disabling.  Secondly, the veteran in Fluharty was 
periodically required to use a wheelchair, while the veteran 
in the present case was shown on examination to be able to 
walk well without a wheelchair, and has been advised by his 
treating physician not to use a wheelchair.  Third, in 
Fluharty there was an unresolved issue regarding the 
veteran's level of education; however, there is no such 
dispute in the present case as the Board has chosen to base 
the decision regarding unemployability on the lowest level of 
education which is indicated by the record.  Finally, in 
Fluharty the veteran had no employment history subsequent to 
service, whereas the veteran in the present case has a more 
extensive job history.

In summary, the Board finds that the evidence of record shows 
that the veteran's service-connected disability is not of 
such nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
Board notes that the veteran had not presented any medical or 
professional opinion showing that his service-connected 
disability alone prevents him from working.  On the contrary, 
the record contains medical opinion which weighs against the 
veteran's claim.  Based on the foregoing, the Board finds 
that the veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  Accordingly, the Board concludes that the 
criteria for a total disability rating based on individual 
unemployability due to a service-connected disorder are not 
met and referral for extraschedular consideration is not 
warranted.  The Board notes that the reasonable doubt 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See 38 C.F.R. § 3.102 (1998).


ORDER

1.  A 40 percent rating for a chronic lumbosacral strain is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

2.  A total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

